             Case 1:19-cv-10896-DJC Document 19 Filed 06/06/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



Ring


V.                                                     CIVIL ACTION NO. 19-10896-DJC


SRS Distribution, Inc. et al




                                         Scheduling Order


Casper, J.

         This Scheduling Order is intended primarily to provide a reasonable timetable for discovery
and motion practice and to ensure the fair and just resolution of this matter, either by settlement or
trial, without undue delay or expense.

         Having conducted a Scheduling Conference between the parties pursuant to Local Rule 16.1(a),
it is hereby ORDERED pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and Local Rule
16.1(f) that:

      1. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1) must be
completed by June 6, 2019 .

       2. Amendments to Pleadings. Except for good cause shown, no motions seeking leave to add
new parties or to amend the pleadings to assert new claims or defenses may be filed after July 12, 2019
.

       3. Fact Discovery.

               a.      Final Deadline. All discovery, other than expert discovery, must be completed
                       by March 31, 2020 .

       4. Status Conference. A status conference will be held on March 9, 2019 at 2:00PM in
Courtroom 11, 5th Floor.
           Case 1:19-cv-10896-DJC Document 19 Filed 06/06/19 Page 2 of 2




       5. Expert Discovery.

               a.      Plaintiff(s)’ trial experts must be designated and the information required by
                       Fed. R. Civ. P. 26(a)(2) must be disclosed by January 31, 2020 .

               b.      Defendant(s)’ trial experts must be designated and the information required by
                       Fed. R. Civ. P. 26(a)(2) must be disclosed by March 2, 2020 .

               c.      All trial experts must be deposed by April 2, 2020 .

       6. Summary Judgment Motions.

               a. Motions for summary judgment must be filed by March 31, 2020 .

               b. Opposition to summary judgment motions must be filed within 21 days after service
of the motion pursuant to Local Rule 7.1.

               c. All summary judgment filings shall conform to the requirements of Local Rule 56.1.


        7. Initial Pretrial Conference. An initial pretrial conference shall be held on March 9. 2019
at 2:00PM in Courtroom 11. The parties shall confer regarding the topics identified under Local Rule
16.5(d) and shall prepare and submit a joint pretrial memorandum in accordance with Local Rule
16.5(d) no later than five (5) business days prior to the pretrial conference. The pretrial memorandum
shall also propose deadlines for the filing of motions in limine, proposed jury instructions and
proposed jury voir dire.




Date: 6/6/2019                                /s/ Denise J. Casper
                                                     U. S. District Judge
